NUMBERS 13-20-00492-CV & 13-21-00085-CV

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG


SPEEDY CAR WASH, INCORPORATED
AND CARLOS A. GUERRA, GUARANTOR,                                       Appellants,

                                         v.

GERALD SHER, SUSAN SHER,
SPECIALTY CUISINE, INC. D/B/A
ISLE WASH AND ANDREW SHER,
TRUSTEE,                                                                Appellees.


                  On appeal from the 107th District Court
                       of Cameron County, Texas.


                                     ORDER

    Before Chief Justice Contreras and Justices Hinojosa and Silva
                          Order Per Curiam

      Appellants Speedy Car Wash, Inc. and Carlos A. Guerra, Guarantor have filed a

motion to determine sufficiency of security and motion for emergency relief seeking to
stay enforcement of the judgments in the underlying causes, particularly the receiver’s

sale of real estate scheduled for October 22, 2021, which the trial court approved by order

dated October 19, 2021. See TEX. R. APP. P. 24.4(a)(4); id. R. 24.4(c). We grant the

motion in part and temporarily stay enforcement of the underlying judgments, pending

further order of this Court. See id. 24.4(c). The Court orders the appellees to file a

response to the motion to determine sufficiency of security and motion for emergency

relief on or before October 28, 2021.

                                                                     PER CURIAM


Delivered and filed on the
21st day of October, 2021.




                                            2